11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Cornell Anthony Perkins,                       * From the 42nd District
                                                 Court of Taylor County,
                                                 Trial Court No. 24702A.

Vs. No. 11-13-00257-CR                         * June 25, 2015

The State of Texas,                            * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the judgments below. Therefore, in accordance with this
court’s opinion, the judgments of the trial court are in all things affirmed.